Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


 Israel Brice Deere, Appellant                          Appeal from the 6th District Court of Lamar
                                                        County, Texas (Tr. Ct. No. 28092).
 No. 06-19-00098-CR         v.                          Memorandum Opinion delivered by Justice
                                                        Stevens, Chief Justice Morriss and Justice
 The State of Texas, Appellee                           Burgess participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Israel Brice Deere, has adequately indicated his inability to pay
costs of appeal. Therefore, we waive payment of costs.



                                                       RENDERED NOVEMBER 27, 2019
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk